Name: 94/41/EC: Commission Decision of 25 January 1994 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  agricultural policy;  America;  foodstuff
 Date Published: 1994-01-27

 Avis juridique important|31994D004194/41/EC: Commission Decision of 25 January 1994 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community Official Journal L 022 , 27/01/1994 P. 0051 - 0052 Finnish special edition: Chapter 3 Volume 55 P. 0375 Swedish special edition: Chapter 3 Volume 55 P. 0375 COMMISSION DECISION of 25 January 1994 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community (94/41/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 4 (1) thereof, Whereas a list of establishments in Brazil, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 87/119/EEC (3), as last amended by Decision 92/485/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Brazil has revealed that the level of hygiene in one establishment has improved since the last inspection; Whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 87/119/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 49, 18. 2. 1987, p. 37. (4) OJ No L 290, 6. 10. 1992, p. 13. ANNEX LIST OF ESTABLISHMENTS "" ID="1">SIF 7> ID="2">Swift Armour SA IndÃ ºstria e ComÃ ©rcio> ID="3">Santana do Livramento, Rio Grande do Sul"> ID="1">SIF 10> ID="2">Swift Armour SA IndÃ ºstria e ComÃ ©rcio> ID="3">Sao Paulo, Sao Paulo"> ID="1">SIF 76> ID="2">SA FrigorÃ ­fico Anglo> ID="3">Barretos, Sao Paulo"> ID="1">SIF 226> ID="2">BE ComÃ ©rcio e IndÃ ºstria, ImportaÃ §ao e ExportaÃ §ao SA> ID="3">BagÃ ©, Rio Grande do Sul"> ID="1">SIF 337> ID="2">FrigorÃ ­fico Bertin Ltda> ID="3">Lins, Sao Paulo"> ID="1">SIF 381> ID="2">FrigorÃ ­fico Kaiowa SA> ID="3">Guarulhos, Sao Paulo"> ID="1">SIF 385> ID="2">Sadia Oeste SA IndÃ ºstria e ComÃ ©rcio> ID="3">Andradina, Sao Paulo"> ID="1">SIF 458> ID="2">Swift Armour SA IndÃ ºstria e ComÃ ©rcio> ID="3">Presidente EpitÃ ¡cio, Sao Paulo"> ID="1">SIF 736> ID="2">Sola SA IndÃ ºstrias AlimentÃ ­cias> ID="3">TrÃ ªs Rios, Rio de Janeiro"> ID="1">SIF 2015> ID="2">Sadia Oeste SA IndÃ ºstria e ComÃ ©rcio> ID="3">VÃ ¡rzea Grande, Mato Grosso"> ID="1">SIF 2979> ID="2">FrigorÃ ­fico Araputanga SA> ID="3">Araputanga, Mato Grosso">